 



EXHIBIT 10.84(b)
SETTLEMENT AND GENERAL RELEASE AGREEMENT
     THIS SETTLEMENT AND GENERAL RELEASE AGREEMENT (“Agreement”) is made and
entered into by and between James Ryder (“Ryder”), on the one hand, and Nextel
Partners, Inc., on behalf of itself and all of its direct and indirect
subsidiaries and all of their and its officers, directors, shareholders and
agents (collectively “Nextel Partners” or the “Company”), on the other.
     In consideration of the promises and the mutual covenants and conditions
contained in this Agreement, and in consideration of avoiding the forfeiture of
additional benefits and stock options, Ryder and Nextel Partners agree as
follows:
1. TERMINATION OF EMPLOYMENT
     1.1 Ryder acknowledges and agrees that his employment with Nextel Partners
has been terminated without cause effective April 20, 2006 in accordance with
that certain Employment Agreement dated February 24, 2005 as amended by that
certain Amendment No. 1 dated March 1, 2006 by and between Ryder and Nextel
Partners, Inc. and Nextel Partners Operating Corp. (collectively, the
“Employment Agreement”). Ryder acknowledges and agrees that he will not contest
the validity of the termination on any basis including, without limitation, the
lack of proper notice.
     1.2 Ryder acknowledges and agrees that in addition to the internal
electronic mail message that was sent to all Nextel Partners employees on
April 20, 2006 announcing that Ryder’s employment with Nextel Partners had been
terminated, Nextel Partners will take the following action with regard to
Ryder’s termination:
     1.2.1 On or before April 26, 2006, the Company shall file with the
Securities and Exchange Commission (the “SEC”) on Form 8K a notice stating in
substance and effect that Mr. Ryder’s employment with Nextel Partners was
terminated as of April 20, 2006 and, if necessary, the Company shall file a copy
of this Agreement with the SEC;
     1.2.2 The Company shall send an internal electronic mail message to all of
its employees that will state in substance and effect that Mr. Ryder’s
employment was terminated as the result of an internal investigation into
allegations that he had violated internal company policy, and that as a result
of his termination, Mr. Ryder forfeited $3,082,012.
2. RETENTION/FORFEITURE OF COMPENSATION AND BENEFITS
     2.1 Subject to the terms and conditions set forth herein, including the
full and complete release of any and all claims Ryder may have against the
Company, and notwithstanding anything to the contrary in the Employment
Agreement, any stock option plan or agreement, any minutes or resolutions of the
Board of Directors, any Committee of the Board

SETTLEMENT AND GENERAL RELEASE AGREEMENT - 1



--------------------------------------------------------------------------------



 



of Directors or the internal Compensation Committee of Nextel Partners, any
retention, severance, commission, bonus, benefits or other compensation plan or
program of the Company, whether in writing or presented orally, Ryder will
forfeit any and all compensation, benefits, rights, privileges and remuneration
of any kind other than the compensation and benefits set forth below:
     2.1.1 The following amounts will be paid within ten business days of the
execution of this agreement subject to the withholding of all applicable taxes:

  i.   Unpaid salary from April 17, 2006 through April 20, 2006 in the amount of
$4,984.62;     ii.   Unused vacation of 240 hours in the amount of $37,384.62;  
  iii.   First Quarter 2006 BET Bonus in the amount of $500.00;     iv.   First
Quarter 2006 Performance Bonus (paid at 107%) in the amount of $86,670.00;    
v.   Second Quarter 2006 Performance Bonus (prorated and paid as if 100% of
target achieved for full year less amount already paid for 1st quarter 2006) in
the amount of $17, 580;     vi.   Severance in the amount of $648,000; and    
vii.   Reimbursement for ordinary and reasonable expenses upon the submission of
receipts in accordance with Company policy in an amount not to exceed $6,000.

     2.1.2 Ryder will be allowed to retain stock options that have vested as of
April 20, 2006 and those stock options that would have vested upon a termination
of his Employment Agreement without cause prior to a Change in Control of Nextel
Partners as that term is defined in the applicable stock option agreement. Ryder
shall forfeit all other stock options. Ryder and the Company agree that the
chart below accurately reflects the stock options that will be forfeited as of
April 20, 2006 by Ryder:
Options Forfeited

                  Grant Date   Exercise Price   No. of Options
8/9/2002
  $ 3.83       6,250  
1/16/2003
  $ 6.67       7,500  
1/22/2004
  $ 13.86       32,500  

     2.2 Ryder acknowledges that no representations have been made that any of
the amounts set forth above are exempt from federal or state taxes of the United
States and that

SETTLEMENT AND GENERAL RELEASE AGREEMENT - 2



--------------------------------------------------------------------------------



 



Ryder is wholly responsible for such taxes. Ryder acknowledges that Nextel
Partners will report with a form 1099 or such other appropriate form that funds
have been paid. Ryder agrees to hold Nextel Partners harmless from any federal
or state taxes or penalties of the United States should any amount or portion
thereof paid pursuant to this Agreement be determined taxable as wages or
otherwise.
3. RELEASE
     3.1 In consideration of the foregoing, Ryder, of his own free will,
voluntarily, for and on behalf of himself, his heirs, legatees, representatives,
successors, transferees and assigns and spouse and marital community, hereby
forever releases, discharges and acquits Nextel Partners, all “Jane Doe”
parties, Sprint Nextel Corporation (“Sprint Nextel”) and their affiliated and
related companies, and present and former owners, officers, directors,
shareholders, managers, supervisors, employees, agents, attorneys, spouses,
heirs, assigns, and any predecessor, successor or related companies, of and from
any and all claims, demands, sums of money, actions, rights, causes of action,
obligations and liabilities of any kind whatsoever, at law or in equity, known
or unknown, which Ryder has, may have had, claims to have had, or may have in
the future, which are or may be based upon any facts, acts, conduct,
representations, omissions, contracts, claims, events, causes, matters or other
things occurring at any time on or before the date of this Agreement. Said
release includes without limitation any and all disputes, claims, controversies
or damages of any kind whatsoever, arising out of, but not limited to, personal
injury, disability, severe stress, negligent or intentional infliction of
emotional distress, lost earning capacity, defamation, libel, slander,
attorneys’ fees (statutory or otherwise) or costs, unpaid wages or benefits,
retirement or pension contributions, any form of paid leave, any contract
(express or implied), any covenant of good faith and fair dealing (express or
implied), gender, disability, race, national origin, marital status or religious
discrimination, hostile work environment, wrongful termination, retaliation, any
legal restriction on Nextel Partners’ right to terminate Ryder’s employment
relationship with Nextel Partners, or any federal, state or other governmental
statute or ordinance, including, without limitation, Title VII of the Civil
Rights Act of 1964 (as amended), 42 U.S.C. §§ 1983 & 1985, the Washington Law
Against Discrimination (RCW 49.60 et seq.), the Employment Retirement Income
Security Act, the Americans with Disabilities Act, the Federal and Washington
State Family and Medical Leave Acts, claims for wages and/or commissions under
either the Federal Fair Labor Standards Act (29 U.S.C. § 201 et seq.) and/or the
Washington Minimum Wage Act (RCW 49.48 et seq.), or any other legal limitation
on the employment relationship on account of or connected with, or in any way
relating to any and all disputes, claims, controversies and causes of action
arising out of or relating to Ryder’s employment with Nextel Partners or
termination therefrom or his relationship with Nextel Partners. This release is
intended to cover any and all future injuries, damages or losses not known to
the parties to this Agreement, but that may later develop or be discovered
related to Ryder’s contract or relationship with Nextel Partners. Provided,
however, that Ryder is not releasing any claim which may arise under the
Washington Employment Security Act, RCW 50 or the Washington Industrial
Insurance Act, RCW 51 and provided further, that Ryder is not releasing any
potential claim arising under the Employee Retirement Income Security Act which
arises or is discovered after the date of this Agreement.

SETTLEMENT AND GENERAL RELEASE AGREEMENT - 3



--------------------------------------------------------------------------------



 



     3.2 Ryder acknowledges and agrees that all medical, hospital, and other
expenses, and all future medical, hospital, and other expenses which may be
incurred in connection with any injuries and damages which may have allegedly
been sustained, together with any liens or subrogation claims of any private or
public entity are the sole and separate obligation of Ryder and that Nextel
Partners, Sprint Nextel and their respective shareholders, officers, directors,
managers, supervisors, employees, agents, contractors, insurers, and attorneys
are released and discharged of any and all liability therefrom. Ryder hereby
covenants to indemnify and holds harmless Nextel Partners and Sprint Nextel
against all claims brought by any person claiming a lien or subrogation claim or
other claim against the settlement sum, as well as all costs and attorneys’ fees
incurred in the defense of any such claims.
4. FUTURE EMPLOYMENT
     Ryder agrees not to seek or accept a position with Nextel Partners or
Sprint Nextel or any affiliate, subsidiary, or parent corporation. If Ryder is
somehow offered a position, he agrees not to accept such a position; provided,
however, that this shall not apply to any successor in interest to Sprint
Nextel. Ryder acknowledges and agrees that the consideration for this provision
is contained in the sum set forth above of this Agreement and that said
consideration is adequate.
5. NO INTERFERENCE
     5.1 Ryder agrees that that he shall take no action and engage in no conduct
that interferes with the employment relationship between Nextel Partners, Sprint
Nextel and any of their employees or individuals with whom Nextel Partners and
Sprint Nextel contracts and any organization with which Nextel Partners and
Sprint Nextel has a contractual relationship.
     5.2 Ryder agrees to not institute, initiate, or support any action, suit,
claim, and/or investigation against Nextel Partners, Sprint Nextel and/or any
shareholder, officer, director, manager, supervisor, employee, contractor,
physician, medical director, and/or agent or witness who filed or made a formal
or informal complaint regarding Ryder or participated in any investigation,
including being interviewed or questioned regarding Ryder or his alleged
conduct. Provided, however, that Ryder shall testify truthfully in any
proceeding in which such individuals are involved and, provided further, that
Ryder is not releasing or agreeing to release any claim against any such
individual which may arise from acts, omissions or statements made after the
date of this Agreement.
6. EMPLOYEE COOPERATION
     Ryder agrees to cooperate reasonably with Nextel Partners and/or Sprint
Nextel Corporation (“Sprint Nextel”) and their affiliated and related companies
in connection with any dispute, lawsuit, arbitration, or any internal or
external investigation involving Nextel Partners and/or Sprint Nextel
Corporation (a “Proceeding”) with respect to which the Company reasonably
believes Ryder may possess relevant information. In that event, upon reasonable
notice and at reasonable times, and for reasonable periods, Ryder agrees to make
himself reasonably available for interviews,

SETTLEMENT AND GENERAL RELEASE AGREEMENT - 4



--------------------------------------------------------------------------------



 



witness preparation sessions, and appearances in connection with any Proceeding
(including, but not limited to, appearances at depositions, hearings and
trials). The parties agree that Nextel Partners will not be obligated to
reimburse Ryder for lost wages, lost opportunities, or other financial
consequences of such cooperation, or to make any other payment to Ryder;
provided, however that reasonable and necessary out of pocket expenses incurred
at the request of the Company shall be reimbursed or advanced to him. The
parties further agree that Nextel Partners will not, and will not be obligated
to, reimburse Ryder for any time spent testifying in any Proceeding (including,
but not limited to, appearances at depositions, hearings and trials). Nothing in
this Agreement shall limit, restrict, preclude, require or influence Ryder’s
testimony in any Proceeding or cause Ryder not to provide truthful testimony or
information in any matter or in response to any inquiry by a government official
or representative.
7. MISCELLANEOUS
     7.1 The parties will each pay their own costs and fees relating to the
disputes, claims, controversies and causes of action settled and released
herein, including without limitation, attorney’s fees, expenses and
disbursements.
     7.2 By entering into this Settlement and General Release Agreement, Nextel
Partners admits no liability and has agreed to this as a matter of sound
business judgment. Ryder agrees that Nextel Partners’ decision to enter into
this Agreement does not reflect an admission of fault. Nextel Partners further
denies Ryder had or has any valid claims.
     7.3 Ryder represents and warrants as follows:
     7.3.1. He has full power and authority to execute this Agreement and this
Agreement constitutes a legal, valid, and binding obligation, enforceable in
accordance with its terms and conditions and that he has not sold, assigned, or
otherwise transferred any interest in the claims, rights, demands, and causes of
action settled herein;
     7.3.2. He represents and agrees that he was advised to and has had full and
fair opportunity to discuss all provisions, terms, and conditions of this
Agreement with his legal counsel and financial advisors, he has read and fully
understands all of the provisions, terms, and conditions of this Agreement,
including the effect of the releases given, and that he is voluntarily entering
into this Agreement;
     7.3.3. He warrants that no promise or inducement has been offered except as
herein set forth; that this Agreement is executed without reliance upon any
statement or representation by Nextel Partners, Sprint Nextel and/or their
representatives, concerning the nature and extent of the injuries, and/or
damages, and/or legal liability therefore; that he is of legal age, legally
competent to execute this Agreement, and accepts full responsibility therefore.
     7.4 This Agreement shall be binding upon and inure to the benefit of the
parties to this Agreement and all of their respective heirs, successors and
assigns.

SETTLEMENT AND GENERAL RELEASE AGREEMENT - 5



--------------------------------------------------------------------------------



 



     7.5 This Agreement shall be construed in accordance with the internal laws
of the State of Washington applicable to contracts made and performed therein
and that any dispute arising from the execution, performance or breach of this
Agreement shall be brought in the Superior Court of King County, Washington. The
court shall order that the prevailing party’s attorney fees and costs shall be
paid by the non-prevailing party. In the event of the violation of the Future
Employment or No Interference sections of this Agreement, Nextel Partners and/or
Sprint Nextel may seek and obtain injunctive relief, in addition to any other
remedies.
     7.6 If any provision of this Agreement is found to be contrary to law,
public policy or declared null and void, the remaining provisions shall remain
in full force and effect and binding on the parties.
     7.7 This Agreement was negotiated and drafted jointly by the parties and
that it shall not be construed against either party in case of any dispute.
     7.8 This Agreement may be executed in counterparts and by facsimile
signature that such execution shall be valid and binding.
     7.9 This Agreement sets forth the entire agreement and understanding
between the parties relating to the subject matter of this Agreement and
supersedes all prior agreements, discussions and documents connected therewith.
No party to this Agreement shall be bound by any terms, conditions, definitions,
warranties, understandings or representations with respect to the subject matter
of this Agreement other than as expressly provided herein, except as may
hereafter be agreed in writing signed by the parties.
Effective Date: April 20, 2006

                  JAMES RYDER       NEXTEL PARTNERS, INC.    
 
               
 
      By:                          
 
      Its:                          

SETTLEMENT AND GENERAL RELEASE AGREEMENT - 6